 In the Matter of BUFFALO FOUNDRY & MACHINE CO.andASSOCIATEDWELDERS OF WESTERN NEW YORK, INC.Case No. R-4658.-Decided January 29, 1943Jurisdiction:chemical castings and plant equipment manufacturing industry.Practice and Procedure:petition dismissed when, no appropriate unit foundwithin its scope ; proposed unit of welders separate from industrial unit coveredby existing contract rejected in the absence of a homogeneous and clearly identi-fiable group of welders.O'Brien, Hellings, Ulsh-andMorey,byMr. T. Kaylor Jenkins,ofBuffalo, N. Y., for the Company.Mr. Solomon Tully,of Buffalo, N. Y., for the Welders.Mr. Arthur E. Otten,of Buffalo, N. Y., for the Association.Mr. Leon Novak,of counsel to the Board.,DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Associated Welders of Western NewYork, Inc., herein called the Wielders, alleging that a question affect-ing commerce had arisen concerning the representation of certain ofthe employees of Buffalo Foundry & Machine Co., Buffalo, New York,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Francis V.Cole, Trial Examiner.Said hearing was held at Buffalo, New York,on December 4, 1942.The Company, the Welders, and ,Employees'Association of Buffalo Foundry & Machine Co., herein called the Asso-ciation, appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues. 1The Trial Examiner's rulings made atthe hearing are, free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:'Although served with notice, United Electrical, Radio and Machine Workers of America,C. I O , did not appear or participate in the hearing.47 N L R B,No.13.78 BUFFALO FOUNDRY & MACHINE CO.FINDINGS OF FACTI.THE BUSINESS CF THE COMPANY79-Buffalo Foundry R, Machine Co. is a New York corporation withits principal office and place of business in Buffalo, New York, whereit is'engaged in the manufacture and distribution of dryers, evapora-tors, chemical castings, and chemical plant equipment.During the6 months preceding November 1, 1942, the Company used raw mate-rials valued in excess of $1,126,000, 67 percent of which was shippedto its from points outside the State of New York.During the sameperiod the Company sold-finished products valued at approximately$3,188,000, of which approximately 85 percent was shipped to pointsoutside the State of New York. The Company admits that it isengaged in commerce within the meaning of the National LaborRelations -Act.II.THE ORGANIZATIONS INVOLVED'Associated Welders of Western New York, Inc., is a labororganiza-tion admitting to membership employees of the Company.Employees' Association of Buffalo Foundry & Machine Co. is alabor organization admitting to membership employees of the Com-pany.IIITIIE ALLEGED APPROPRIATE UNITBy letter dated June 24, 1942, the Welders requested recognition'from the Company as the exclusive, bargaining representative of thewelders.The Company refused this request on the basis of its existingcontract with the Association, dated January 2, 1942, recognizing theAssociation as the exclusive bargaining agent for all its productionand maintenance employees, exclusive of executives, office employees,foremen and other supervisory employees.2The contract was for aperiod of 1 year, renewable automatically from year to year thereafterunless notice of a contrary intention was given by either party 90 daysprior to any anniversary date.By supplemental contract dated Octo-ber 23, 1942, the term of this contract was extended for an additionalterm of 1 year.The Company normally employs about 442 production and- mainte-nance employees, about 13 of whom are welders and welders' appren-tices.The welders are located in the fabricating shop of the Company2Prior to the execution of the contract between the Company and the Association, apetition for iniestigation and certification of representatives was filed on December 15,1941,by the Association;on Deceml er 30, 1941,the Regional D rector of the This d Region,after a cross-check of the Association'smembership against the Company's pay roll pur-suant to agreement between the Company and the Association, certified that a majorityof the production and maintenance employees of the Company, exclusive of excutives,foremen, or others employed in a supervisory or confidential capacity, had designatedthe Association as their representative for the purposes of collective bargaining. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere there are also employed persons engaged in lay-out of metals,forming, brazing,and riveting.While the welders are supervised bya welding superintendent,this supervision is confined only to theirwelding operations,for in addition to welding,these employees arealso engaged,from time to time, in other functions in other depart-ments of theCompany.At'such times,the welders are not super-vised by the welding superintendent.In addition,while supervisionby the welding superintendent follows the,welders in all of theirwelding operations,it does not appear that the welding superintend-ent is himself exclusively engaged in welding supervision.Some ofthe operations preparatory to welding,,such as burning and settingup). are also supervised by him, at which time the employees so en-gaged are under dual supervision,since their other'functions aresupervised by another supervisorFurthermore, not all of the weld-ing of the Company is performed by the welders as some work in thenature of welding, such as tacking,is also done by the sheet-metalworkers who are hired for the laying out of sheet metal.On the otherhand welders are also required,occasionally,to perform some of thework normally done by the sheet-metal workers.Under all of the circumstances, including the history of bargainingupon.an industrial basis and the-absence of a homogeneous and clearlyidentifiable group'of'welders, "we are of the opinion that the collectivebargaining unit established by the contract between the Company andthe Association should be retained.We therefore find that the sep-arate bargaining unit sought to be established by the Welders, is notappropriate for the purposes of collective bargaining.Werfind that no question of representation of employees of BuffaloFoundry & Machine Co.in a unit appropriate for purposes of collec-tive,bargaining has arisen,within the meaning of Section 9 (c) of.the National Labor Relations Act.ORDERUpon the basis of the foregoing-findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Buffalo Foundry &Machine Co.,filed by Associated Welders of Western New York, `Inc'.,be, and it herebyis, dismissed.